                    Case 1:17-cv-01569-NONE-BAM Document 94 Filed 01/21/21 Page 1 of 3


                      Russell K. Ryan # 139835
                1     MOTSCHIEDLER, MICHAELIDES, WISHON,
                      BREWER & RYAN, LLP
                2     1690 West Shaw Avenue, Suite 200
                3     Fresno, California 93711
                      Telephone (559) 439-4000
                4     Facsimile (559) 439-5654

                5     Attorneys for Defendant COMMUNITY
                      ACTION PARTNERSHIP OF MADERA COUNTY
                6
                7                              UNITED STATES DISTRICT COURT
                8                             EASTERN DISTRICT OF CALIFORNIA
                9
               10     LUCINA GURROLA, MARQUELIA                            Case No.: 1:17-cv-01569-LJO-BAM
                      APONTE, MERCEDES JIMENEZ,
               11     MARIA C. ASCENCIO, MAURA                             STIPULATION AND ORDER TO
                      GOMEZ,                                               EXTEND DEADLINES TO FILE
               12                                                          OPPOSITION AND REPLY RE
               13                    Plaintiffs,                           PLAINTIFFS’ MOTION TO
                                                                           ENFORCE SETTLEMENT
               14            v.

               15     COMMUNITY ACTION PARTNERSHIP
                      OF MADERA COUNTY, a government
               16     entity, and DOES 1 through 100, inclusive,
               17                   Defendants.
               18
               19                    WHEREAS, the parties to this action have reached an agreement to
               20     resolve all outstanding issues but will need additional time to formally document the
               21     terms of the settlement and cause it to be executed by the parties. Inasmuch as the
               22     settlement terms include reinstatement to take place in May-June 2021, it is also
               23     requested the deadline for dismissal be continued to June 30, 2021 to ensure compliance
               24     with all terms of the settlement.
               25                    Consequently, IT IS HEREBY STIPULATED between the parties that the
               26     hearing on Plaintiffs’ Motion to Enforce Settlement be continued from February 5, 2021
               27     to February 19, 2021. Defendant’s deadline to file an opposition to Plaintiffs’ Motion to
               28     Enforce Settlement in this matter shall be extended from January 22, 2021 to February

MOTSCHIEDLER,
MICHAELIDES,                                                                 1
WISHON, BREWER &      ____________________________________________________________________________________________
RYAN, LLP             {00009/0126C//282857.DOC} Stipulation and Order to Extend Deadlines Re Motion to Enforce Settlement
                    Case 1:17-cv-01569-NONE-BAM Document 94 Filed 01/21/21 Page 2 of 3



                1     5, 2021, and Plaintiffs’ deadline to file a reply in support of their Motion to Enforce
                2     Settlement shall be February 12, 2021.
                3                    IT IS FURTHER STIPULATED between the parties that the deadline to
                4     file a dismissal in this matter be extended from March 31, 2021 to June 30, 2021.
                5     Dated: January 21, 2021                       MOTSCHIEDLER, MICHAELIDES,
                6                                                   WISHON, BREWER & RYAN, LLP

                7
                                                                    By: /s/Russell K. Ryan
                8
                                                                          Russell K. Ryan, Attorneys for
                9                                                         Defendant Community Action
                                                                          Partnership of Madera County
               10
               11     Dated: January 21, 2021                       LANG, RICHERT & PATCH
               12
               13
                                                                    By:     /s/Charles Trudrung Taylor
               14
                                                                            Charles Trudrung Taylor,
               15                                                           Attorneys for Plaintiffs
               16
               17
               18                                                 ORDER

               19
               20            Having considered the parties’ stipulation, and good cause appearing, IT IS

               21     HEREBY ORDERED as follows:

               22            1. The hearing on Plaintiffs’ Motion to Enforce Written Settlement Agreement,

               23                for Lost Income and Benefits, and Request for Attorney Fees (Doc. Nos. 87,

               24                88) is CONTINUED from February 5, 2021 to February 19, 2021, at 9:00

               25                AM in Courtroom 8 (BAM) before Magistrate Judge Barbara A.

               26                McAuliffe. The parties shall appear at the hearing remotely with each party

               27                connecting either via Zoom video conference or Zoom telephone number.

               28                The parties shall be provided with the Zoom ID and password by the

MOTSCHIEDLER,
MICHAELIDES,                                                                 2
WISHON, BREWER &      ____________________________________________________________________________________________
RYAN, LLP             {00009/0126C//282857.DOC} Stipulation and Order to Extend Deadlines Re Motion to Enforce Settlement
                    Case 1:17-cv-01569-NONE-BAM Document 94 Filed 01/21/21 Page 3 of 3



                1                 Courtroom Deputy prior to the conference. The Zoom ID number and
                2                 password are confidential and are not to be shared. Appropriate court attire
                3                 required;
                4            2. Defendant’s deadline to file any opposition to Plaintiffs’ Motion to Enforce
                5                 Written Settlement Agreement is extended to February 5, 2021;
                6            3. Plaintiffs’ deadline to file a reply in support of their Motion to Enforce
                7                 Written Settlement Agreement is extended to February 12, 2021; and
                8            4. The deadline for the parties to file appropriate papers to dismiss or conclude
                9                 this action is extended to June 30, 2021.
               10
                      IT IS SO ORDERED.
               11
               12        Dated:     January 21, 2021                            /s/ Barbara   A. McAuliffe            _
               13                                                        UNITED STATES MAGISTRATE JUDGE

               14
               15
               16
               17
               18
               19
               20
               21
               22
               23
               24
               25
               26
               27
               28

MOTSCHIEDLER,
MICHAELIDES,                                                                 3
WISHON, BREWER &      ____________________________________________________________________________________________
RYAN, LLP             {00009/0126C//282857.DOC} Stipulation and Order to Extend Deadlines Re Motion to Enforce Settlement
